Case 1:15-cr-00252-PKC Document 1451-5 Filed 10/26/20 Page 1 of 4 PageID #: 25514



                                   FILED UNDER SEAL

                        UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF NEW YORK


 UNITED STATES OF AMERICA,                 CASE NO. CR 15-cr-252

                      Plaintiff,

             v.

 HERNAN LOPEZ and
 CARLOS MARTINEZ,

                      Defendants.




            DECLARATION OF RAMON A. ABADIN IN SUPPORT OF
                                                        MOTION TO
  COMPEL (1) PRODUCTION OF MATERIALS PURSUANT TO BRADY AND FED. R.
         CRIM. P. 16 AND (2) RESPONSES TO DISCOVERY REQUESTS




                                                              McCOOL LAW PLLC
                                                                  Steven J. McCool
                                                                  Julia M. Coleman

                                                                       Ramon A. Abadin

                                                                   Michael T. Cornacchia

                                              SPERTUS LANDES & UMHOFER LLP
                                                         Matthew Donald Umhofer
                                                                James W. Spertus
                                                               Samuel A. Josephs




                                          1
Case 1:15-cr-00252-PKC Document 1451-5 Filed 10/26/20 Page 2 of 4 PageID #: 25515




                             DECLARATION OF RAMON A. ABADIN

 I, Ramon A. Abadin, state and declare as follows:

                   I am an attorney duly licensed to practice law in the State of Florida and am counsel

 of record for Defendant Carlos Martinez. I have been admitted pro hac vice in this matter. I

 hereby submit this declaration in support of Mr. Lopez                          Motion to Compel (1)

 Production of Materials Pursuant to Brady and Fed. R. Crim. P. 16 and (2) Responses to Discovery

 Requests filed concurrently herewith.

                   Except as otherwise stated, I have personal and firsthand knowledge of the facts set

 forth herein and, if called upon to testify as a witness, I would testify competently to this

 declaration under oath.

                   To date, the government has produced over 10,000 audio and video files to the

 defense.

                   I have reviewed 693 audio and                                               iscovery

 production.

                    Of the 693 files I have reviewed, approximately 235

               .

                   The

                            . There are also several                                                   .



 discovery depict




                                                       2
Case 1:15-cr-00252-PKC Document 1451-5 Filed 10/26/20 Page 3 of 4 PageID #: 25516




                                        3
Case 1:15-cr-00252-PKC Document 1451-5 Filed 10/26/20 Page 4 of 4 PageID #: 25517
